Response to Applicant’s Arguments
	Applicant’s arguments filed 7/21/2022 have been fully considered, and they are persuasive.
				Reason for Allowance
The following is an examiner’s statement of reasons for allowance: accessing a patient classifier to generate a classification for patient derived electromagnetic data of the electromagnetic source, the classifier trained using with weights that are initialized to weights of a model classifier and using patient training data, the model classifier trained using modeled derived electromagnetic data and model classifications (which the prior arts do not teach), the modeled derived electromagnetic data generated from modeled electromagnetic output, the modeled electromagnetic output generated for a plurality of source configurations using a computational model of the electromagnetic source, the patient training data including patient derived electromagnetic data and patient classifications; receiving the patient derived electromagnetic data for the target patient; and applying the patient classifier to the received patient derived electromagnetic data to generate a patient classification for the target patient.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHU K NGUYEN whose telephone number is (571)272-7645. The examiner can normally be reached M-F 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee M. Tung can be reached on (571) 272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHU K NGUYEN/Primary Examiner, Art Unit 2616